El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
La aquí demandada Escuela Cooperativa Eugenio María de Hostos se organizó como entidad cooperativa de padres de estudiantes dedicada a la operación de un centro de ense-ñanza en San Juan y a tales fines construyó un edificio en Hato Rey y abrió sus puertas en agosto de 1971, comienzo del curso escolar 1971-72. El personal docente había sido seleccionado y empleado por la Sra. Ana María Luquis de Turantán a quien la Junta de Directores de la Escuela había designado Directora de la misma y facultado al efecto. Los profesores fueron contratados por período determinado de tiempo que comprendía de agosto a mayo del año escolar 1971-72.
La Escuela no tardó en confrontar dificultades, algunas inherentes al comienzo de este tipo de empresa, relacionadas con adaptación de la estructura física y escasez de recursos y materiales para el ejercicio docente; y otras relacionadas con el personal, como problemas de disciplina de estudiantes y maestros, deficiencias en la enseñanza, y ausencias y tar-*153danzas de profesores. La Directora Sra. Turantán no demos-traba capacidad ejecutiva para corregir esta situación, a pesar de que la Junta de Directores de la Escuela la con-minó a que ejerciera su autoridad con el personal docente para corregir la anomalía y hasta designó al Dr. José Gon-zález, Asesor Académico de la Escuela, para que la ayudara en dicha área de responsabilidad de la Directora y en rela-ción con los asuntos que demandaban atención urgente. Como los problemas se agravaron la Junta de Directores llamó una vez más a confrontación a la Sra. Turantán el 22 de octubre de 1971 y en dicha reunión ella presentó la renuncia de su cargo, que le fue aceptada de inmediato. Cuando dentro de las siguientes veinticuatro horas ella retiró la renuncia, los directores rechazaron su retractación y la dejaron fuera.
Mientras tanto los maestros interesados en mejorar sus condiciones de trabajo,(1) derivadas de la falta de recursos disponibles, se reunieron con dos líderes obreros en la biblio-teca de la escuela el 20 de octubre de 1971 en busca de orien-tación sobre la conveniencia de constituir una unión, y el pro-cedimiento a seguir. Acordaron organizarse bajo el nombre “Unión de Educadores de la Escuela Cooperativa Eugenio María de Hostos”; eligieron una directiva, tomaron firmas entre los maestros y el 22 de octubre radicaron la petición de representación ante la Junta de Relaciones del Trabajo de Puerto Rico. Dos días después, el 24 de octubre los maestros se dirigieron por carta a la Junta de Directores de la Escuela repudiando lo que llamaron destitución de la Direc-tora Turantán y solicitando reconsideración de la acción ad-ministrativa. La Junta de Directores de la Escuela mantuvo su posición a pesar de subsiguientes representaciones y es-fuerzos de los maestros para que se repusiera a la Directora Sra. Turantán y el 27 de octubre el Presidente Dr. Juan B. *154Aponte notificó por carta a los padres de estudiantes la deci-sión tomada. Los maestros entonces acordaron ir a un paro que llevaron a efecto los días 28 y 29 de octubre y en el que participaron todos menos tres. (2) Al día siguiente el Presi-dente de la Junta de Directores les escribió calificando el paro como incumplimiento de contrato, y el lunes, Io de no-viembre, 1971 el vicepresidente les remitió cartas informán-doles que debido a dicho incumplimiento se había dado por terminado su contrato de empleo y se les había reemplazado permanentemente.
La Unión entonces radicó ante la J.R.T. un cargo de prác-tica ilícita de trabajo contra la Escuela imputándole discri-men en la tenencia de empleo de Francisca Díaz de Negrón, José A. Rivera, Jorge Luis Cruz, Roamé Torres González “y otros” al despedirles de sus puestos de educadores y el 16 junio, 1972 la Junta expidió querella basada en dicho cargo, en la que se mencionan como querellantes únicamente los cua-tro arriba nombrados. La querella imputó a la Escuela la co-misión de una práctica ilícita de trabajo dentro del significado del Art. 8(1) (a) y (c) (29 L.P.R.A. see. 69(1) (a) y (c) (3) consistente en haber despedido empleados por razón *155de sus actividades concertadas y gremiales. No es hasta el 5 abril, 1974 y durante el curso de la audiencia ante la Oficial Examinador, que se admite una enmienda a las alegaciones adicionando como partes afectadas y querellantes los nombres de veinticuatro personas, bajo la premisa que éstas eran las que tanto en el cargo como en la querella se habían designado como “y otros”.
El 11 noviembre, 1975 la Oficial Examinador, Leda. Nivea R. Aviles Caratini, rindió informe concluyendo que la demandada no incurrió en tales prácticas ilícitas de trabajo y un año más tarde el 12 noviembre, 1976 la Junta peticio-naria emitió decisión y orden revocando dicho informe, con-cluyendo que la demandada discriminó con la tenencia de empleo de los 28 maestros y con los derechos a ellos garan-tizados por el Art. 4(4) de la Ley de Relaciones del Trabajo de Puerto Rico. (29 L.P.R.A. see. 65.) La Junta ordenó a la querellada cesar y desistir en dicha práctica ilícita de tra-bajo, a mantener fijado por 30 días un aviso ad hoc y a pagar a los maestros los salarios desde la fecha de despido hasta el vencimiento del contrato, con abono de intereses, luego de deducirles los ingresos que durante ese período hubieren re-cibido, si algunos, por concepto de salarios. Incumplida la Orden, la Junta radicó petición ante este Tribunal Supremo el 30 noviembre, 1977, para que se ponga en vigor. Al efecto libramos el 20 de diciembre último orden para mostrar causa por la que no debamos proveer conforme solicita la Junta y ha comparecido la Escuela demandada en alegato escrito en *156oposición al cual también admitimos una réplica de la Junta presentada el 17 marzo próximo pasado. Hemos considerado todos los escritos y examinado la transcripción y exhibits de prueba y procedemos a resolver.
La Escuela demandada hace en su alegato los siguientes señalamientos de error:
“1. Cometió grave error de derecho la Junta de Relaciones del Trabajo al encontrar que la demandada, Escuela Cooperativa Eugenio María de Hostos, había cometido las prácticas ilícitas de discriminación sindical y la de haber interferido con los derechos de los empleados a efectuar actividades concertadas, conducentes a la representación sindical y la negociación colec-tiva, toda vez que la prueba no sostiene tal conclusión como cues-tión de derecho.
2. La inclusión de 24 personas, no mencionadas por sus nom-bres ni en el cargo y la querella en base a que la palabra otros los cubría, transcurrido tres años después de haber acontecido los hechos que dan lugar a la querella constituye una violación al debido procedimiento de Ley y a las disposiciones legales y reglamentarias que le son de aplicación al organismo adminis-trativo.”
El Art. 9 (2) (a) de la Ley de Relaciones del Trabajo de Puerto Rico (29 L.P.R.A. see. 70(2) (a)) dispone que: “las conclusiones de la Junta en cuanto a los hechos, si estuvieren respaldadas por la evidencia, serán concluyentes.”!5) E impartiendo eficacia al mandato legislativo dijimos en J.R.T. v. Línea Suprema, Inc., 89 D.P.R. 840, 849 (1964):
“Aunque estamos conscientes que existe prueba conflictiva de la cual podamos inferir conclusiones distintas a las de la Junta, sin embargo, ésa es misión que no nos pertenece. La determinación en cuanto a testimonio conflictivo concerniente al despido de em-*157pleados y la deducción de inferencias de hechos establecidos en la vista caen dentro de la competencia de la Junta y no debemos pasar sobre la credibilidad de testigos o repesar la evidencia. Nuestra función es tomar el récord en su totalidad y poner en vigor la orden si encontramos evidencia sustancial para sostener las conclusiones de la Junta.”
De inmediato nos expresamos inclinados a ser “más rigurosos que de costumbre” cuando la decisión de la Junta no está precedida por un informe del Oficial Examinador que presi-dió la vista del caso. Notamos que en el caso de autos sí hubo un informe de la Oficial Examinadora contrario e incompatible en sus conclusiones con las determinaciones de la Junta. El conflicto de dos apreciaciones dispares dentro del mismo organismo administrativo se complica por el hecho de que la evidencia documental, de carácter primario (6) y de contem-poraneidad irrecusable con los actos y conducta de las partes allá para fines de octubre y principios de noviembre de 1971 que dieron lugar a este procedimiento, enerva la evidencia oral producida en la audiencia dos años y medio (2-1/2) des-pués. En la estimación de evidencia documental este Tribunal, bien coincida con la Oficial Examinador o con la Junta, no está restringido por deferencia a la mejor percepción y a la impresión derivada del contacto inmediato y directo con los testigos que son atributos de quien preside la vista. Planned Credit of P.R., Inc. v. Page, 103 D.P.R. 245, 261-2 (1975).
La cuestión planteada es si la huelga de dos días, causa de la cancelación de los contratos de los profesores por la Escuela, y cuyo objetivo único fue protestar la separación de la Directora y presionar la Junta de Directores para su reposición, es o no una actividad concertada de las protegidas por Ley.
*158Que el paro de los días 28 y 29 de octubre en nada se rela-cionaba con las condiciones de trabajo de los maestros, y que tuvo como único propósito protestar la remoción de la Direc-tora y la presencia de su substituto, es inferencia de claridad meridiana que se afinca en varias piezas de evidencia docu-mental.
El 24 octubre, 1971 los maestros dirigen al Dr. Juan B. Aponte, Presidente de la Junta de Directores de la Escuela, la siguiente carta:
“Nosotros los abajo firmantes, miembros de la facultad de la Escuela Cooperativa Hostos, repudiamos enérgicamente la deci-sión y los procedimientos seguidos por la Junta de Directores al despedir sumariamente a la Sra. Ana María Luquis de Turantán, Directora de la Escuela.
Esta decisión causa en nuestra escuela una situación de crisis, pues consideramos que la Sra. Luquis es la persona más indi-cada para ejercer las funciones de directora. Por tales razones exhortamos a la Junta a que reconsidere su decisión.
En la eventualidad de que persista una actitud negativa por parte de ustedes nos reservamos igualmente utilizar los derechos que se garantizan a todo socio en una entidad como la nuestra, y a todo ciudadano en un sistema democrático.” (Exhibit 5 de ambas partes.)
Al presentar como destitución sumaria lo que fue renun-cia voluntaria de la Directora, los maestros no solo cuestiona-ban la autoridad de la Junta de Directores del patrono para el ejercicio de la prerrogativa gerencial de escoger su supervisor, sino que invadían el campo de su discreción para acep-tarle la renuncia.
El 26 octubre, 1971 los profesores le escriben al nuevo Director de la Escuela, Prof. Ezequiel Gómez, que sustituye a la Sra. Turantán, en los siguientes términos:
“Le notificamos que la decisión relativa a la destitución de la Sra. Ana María Luquis de Turantán está sujeta a una solicitud de reconsideración, que con carácter oficial ya ha sido radicada ante la Honorable Junta de Directores de esta cooperativa.
*159Consecuentemente, en adición a un factor de confianza existe en este momento un fundamento legal que nos permite seguir considerando a la Sra. Luquis como nuestra directora.
A efectos del mejor funcionamiento de la escuela hemos se-leccionado dos portavoces, Sr. Roamé Torres y Srta. Ethel M. Ríos, a quienes debe dirigirse si fuese necesario comunicarse con la facultad.”
El texto demuestra que 48 horas antes del paro los maestros contratados para servir a la Escuela se rebelaban contra decisiones administrativas de la Junta de Directores, le nega-ban su confianza al nuevo Director de la Escuela y seguían “considerando a la Sra. Luquis [de Turantán] como nuestra directora.” Con tan clara consigna de imponer su criterio en la selección del Director de la Escuela, sin la más remota alu-sión a condiciones de trabajo paralizan la actividad docente yéndose a la huelga, y cuando quieren justificar su acción ante los padres, miembros de la cooperativa, el mismo primer día de huelga les escriben:
“Estimados Padres:
Los maestros de esta escuela hemos decidido recesar las la-bores docentes los días jueves 28 y viernes 29 del corriente mes por considerar que la situación por la que atraviesa la escuela es intolerable.
Nuestra determinación viene a raíz de la posición intransi-gente de la Junta de Directores. Esta ha rehusado revisar su de-cisión de rescindir el contrato de la señora directora y de tomar en cuenta todas las partes envueltas.”
No estuvo nunca en controversia el hecho de que la Sra. Turantán, como Directora del plantel, tenía las atribuciones y facultades que tipifican al supervisor definido bajo el tér-mino “patrono” en el Art. 2(2) (7) de la Ley de Relaciones *160del Trabajo (29 L.P.R.A. sec. 63(2)), tales como contratar, disciplinar y despedir empleados, e implementaba el curso normativo de la institución aprobado por su Junta de Direc-tores.
La huelga carecía de toda legitimidad gremial, no cumplía propósito alguno ni avanzaba derecho protegido por el Art. 4 de la Ley. (29 L.P.R.A. see. 65.) El movimiento de paro y abandono de sus obligaciones contractuales surge aislado y desvinculado de las actividades ya encaminadas por los maestros para constituirse en unión independiente. No hay nexo entre la gestión sindical para mejorar sus condiciones de trabajo y el paro dirigido a forzar la facultad nominadora del patrono. La huelga fue, por tanto, ilícita y vulnerante de obligaciones contractuales, conducta que justificó la carta del vicepresidente de la demandada Simmons, de fecha Io noviembre, 1971 a cada huelguista dando por terminada la relación obrero-patronal en los siguientes términos:
“Tengo a bien informarle que hemos dado por terminado su contrato de empleo debido a la conducta observada por usted du-rante los días 28 y 29 de octubre, que implica incumplimiento del mismo. En consecuencia, hemos procedido a reemplazarle a usted permanentemente ....”
La protesta de los empleados, consistente en un paro de labores por sanción disciplinaria impuesta a un supervisor, no es actividad concertada protegida por ley (N.L.R.B. v. Reynolds International, 162 F.2d 680 (1947)); como tampoco lo es la protesta contra un supervisor. Joanna Cotton Mills Co. v. N.L.R.B., 176 F.2d 749 (1949). Se reconoce una excepción y la huelga se considerará actividad protegida cuando la separación de un supervisor tiene impacto sobre los propios intereses de trabajo de los empleados. Mead Corp., 86 *161L.R.R.M. 1501 (1974). En dicho caso, Handel, Sr., era un supervisor de bajo rango que se confundía en el trabajo con los demás empleados y quien tenía frecuentes discusiones con el patrono relacionadas con las condiciones de trabajo en el almacén, al punto que en una reunión acusó al presidente de explotar {screw) los hombres que allí trabajaban. “De modo,” dijo la Junta Nacional, “que Handel, Sr. estaba clara-mente identificado por los empleados de almacén como defen-sor de sus intereses contra la alta dirección.” No era éste el caso de la Sra. Turantán. Aun así en la audiencia la maestra Ríos Orlandi generalizó diciendo que (la Directora) “es parte de las condiciones de trabajo” (T.E. pág. 170) olvi-dando que para los días de la huelga 2-1/2 años atrás nada sobre ese extremo afloró en la protesta.
Contra esta prueba documental irrefutable, no basta ni aun cuando fuere creída por la Junta, para relacionar la can-celación de los contratos de los profesores con sus actividades sindicales, la exclamación del Dr. Simmons en conversación con la Directora en torno a los problemas de la Escuela: “Eso es lo que nos falta, una unión”; ni la información por el Dr. Aponte a los padres de estudiantes al efecto de que la Direc-tora había dado el “visto bueno” para que los maestros se organizaran en sindicato.
La prueba estableció que la huelga de los profesores no fue actividad gremial protegida, sino incumplimiento de obligaciones contractuales, por lo que al rescindir los contratos la Escuela demandada no incurrió en la práctica ilícita de trabajo a ella imputada en la querella. J.R.T. v. Bankers Club of P.R., Inc., 94 D.P.R. 600 (1967).
La conclusión a que hemos llegado hace innecesario aten-der al segundo señalamiento de error fundado en la admisión de una enmienda a la querella dos años después de expedida la misma para añadir 24 querellantes, y la defensa de incuria opuesta por la demandada. Cf. J.R.T. v. P.R. Telephone Co., Inc., 107 D.P.R. 76 (1978).

*162
Con estos antecedentes y fundamentos la Orden dictada el 12 de noviembre de 1976 por la Junta de Relaciones del Trabajo de Puerto Rico será, revocada.

El Juez Presidente Señor Trías Monge emitió opinión concurrente a la cual se une el Juez Asociado Señor Irizarry Yunqué. El Juez Asociado Señor Rigau no intervino.
—O—

(1)De estas “condiciones de trabajo”, una de las que recibió mayor relieve fue la falta de equipo para que el maestro de educación física pudiera realizar su trabajo hasta que la Directora dio dinero para comprar la bola.


(2) Durante el paro, en su segundo día, un comité conciliador integrado por el Dr. Ismael Rodríguez Bou, el Sr. Frank R. Zorrilla, el Lie. Demetrio Fernández y el Lie. Jaime Fuster se reunió con representantes de los maestros.


(3)“(1) Será práctica ilícita de trabajo el que un patrono, actuando individualmente o concertadamente con otros:
“(a) Intervenga, restrinja, ejerza coerción o intente intervenir, restringir o ejercer coerción con sus empleados en el ejercicio de los dere-chos garantizados por la see. 65 de este título.
“(b).
“ (c) Estimule, desaliente o intente estimular o desalentar la ma-trícula de cualquier organización obrera mediante discriminación al em-plear, despedir o en relación con la tenencia de empleo u otros términos o condiciones de empleo, incluyendo un paro patronal; Disponiéndose, que nada de lo aquí contenido prohíbe a un patrono hacer un convenio de afilia-ción total o de mantenimiento de matrícula con cualquier organización obrera no establecida, mantenida o ayudada por acción alguna definida en *155este subcapítulo como práctica ilícita de trabajo, si dicha organización obrera representa una mayoría de los empleados en una unidad apropiada con facultad para la contratación colectiva.”


(4)Sec. 65. Derecho de empleados a organizarse y negociar
“Los empleados tienen derecho, entre otros, a organizarse entre sí; a constituir, afiliarse o ayudar a organizaciones obreras; negociar colectiva-mente a través de representantes por ellos seleccionados; y dedicarse a actividades concertadas con el propósito de negociar colectivamente u otro fin de ayuda o protección mutua.”


(5) Principio sostenido entre otros, en Junta Relaciones del Trabajo v. Namerow, 69 D.P.R. 82 (1948); Rivera v. Junta Rel. Trabajo, 70 D.P.R. 5 (1949); Rivera v. Junta Rel. Trabajo, 70 D.P.R. 342 (1949); Junta Rel. Trabajo v. Simmons Int’l, Ltd., 78 D.P.R. 375 (1955); A.F.F. v. J.R.T., 99 D.P.R. 911 (1971); véase, Universal Camera Corp. v. N.L.R.B., 340 U.S. 474.


(«)Art. 7, Ley de Evidencia — “Evidencia primaria es aquella que en cualquiera circunstancia posible produce la mayor certeza del hecho con-trovertido. Así un documento escrito es en sí la mejor evidencia posible de su existencia y contenido.” 82 L.P.R.A. see. 1627.


(7) Art. 2(2), Ley de Relaciones del Trabajo
“(2) El término ‘patrono’ incluirá ejecutivos, supervisores y a-cual-quier persona que realizare gestiones de carácter ejecutivo en interés de un patrono directa o indirectamente, pero no incluirá excepto en el caso de las instrumentalidades corporativas del Gobierno de Puerto Rico como más adelante se definen, al Gobierno ni a ninguna subdivisión política del *160mismo; Disponiéndose, que incluirá, además, a todo individuo, sociedad u organización que intervenga a favor de la parte patronal en cualquier dis-puta obrera o negociación colectiva.”